                                  Case 19-12416-MFW                       Doc 1         Filed 11/14/19             Page 1 of 54



United States Bankruptcy Court for the

DISTRICT OF DELAWARE

Case number ¡irlnown¡                                                           Chapter       1 1

                                                                                                                                H    Check if this an
                                                                                                                                     amended filing




Official Form 201
Voluntary Petition for Non-lndividuals Filing fon Bankru                                                                                                     4l'19

lf more space ¡s needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, lnstruct¡ons for Bankruptcy Forms for Non-lndividuals, is available.


1.   Debtor's name                Houliharr's Restaurants, lnc.

     All other names debtor
     used in tlìe last I years
     lnclude any assumed
     names, trade names and
     doing business as names

3    Debtor's federal
     Employer ldentification      43-1 61 8489
     Number (ElN)


4.   Debtor's acldress            Principal place of business                                          Mailíng address, if different from principal place of
                                                                                                       brrsiness

                                  8700 State Line Road, Suite 100
                                  Leawood, KS 66206
                                  Number, Street, City, State & ZIP Code                                Þ   o. Boi, ñumber, streêt City, Stãte a 2iÞ óooó

                                  Johnson                                                               Location of principal assets, if different from principal
                                  County                                                                place of business

                                                                                                        Nurnber, Street, City, State & ZIP Code


5.    Debtor's website (URL)                         houlihans.com


6.   Type of debtor               I      Corporation (inclucling Linrited Liability Comparry (LLC) and Lirnited Liability Partnership (LLP))
                                  [J     Partnership (excluding LLP)
                                  I      Other. Specify:




 Official Form 201                            Voluntary Petition for Non-lndivitluals Filing for Bankruptcy                                                 page    1
                                          Case 19-12416-MFW                          Doc 1         Filed 11/14/19             Page 2 of 54
Debtor Houlil.lan'SReStaU                          lnc.                                                           Case number (if Rnown)
           NarÌe



      Describe debtor's    business           A. Check one;
                                              n    Health Care Business (as defined in      1l   U.S,C. S 101(274))
                                              Ü    Single Asset Real Estate (as defined in 11 U.S.C. S 101(5111))
                                              I    Railroad (as defined in 11 U.S.C S 101 (44))
                                              ü    Stockbroker (as defined in 11 U S,C. S 101(534))
                                              D    Commodity Broker (as defined in l1 U.S.C. S 101(6))
                                              Ü    Clearing Bank (as defined in 11 U,S.C. S 781(3))

                                              I    None ofthe above

                                              B. Check all that apply
                                              E    Tax-exernpt entity (as described in 26 U.S.C. $501)
                                              fl   lnvestmentcompany,includinghedgefundorpooledinvestmentvehicle(asdefinedinlSU.S.C.$80a-3)
                                              fl   lnvestment advisor (as defined in 15 U S.C SBOb-2(a)(11))

                                              C    NAICS (North American lndustry Classification System) 4-digit code that best describes debtor
                                                   See http://www.uscourts,gov/four-digilnational-association-naics-codes.
                                                           7225

8.    Under wlrich chapter of the             Check one.
      Bankruptcy Code is the
      debtor filing?
                                              I    Chapter 7
                                              I    Chapter 9

                                              I    Chapter 11. Check atl that appty.
                                                                       n    Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                            are less than $2,725,625 (amount subject to adjustment on 4101122 and every 3 years after ihat).
                                                                       n    The debtor is a small business debtor as defined in 1 1 U.S.C. S 1 01 (51 D). lf the debtor is a small
                                                                            business debtor, attach the most recent balance sheet, statement of operations, caslr-flow
                                                                            statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                            procedure in 11 U.S.C. S 1116(1)(B)
                                                                       n    A plan is being filed with this petition.
                                                                       n    Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                            accordance with 11 U.S.C. S 1126(b).
                                                                       n    The debtor is requìred to file perioclic reports (for example, 10K and 10Q) with the Securities and
                                                                            Exchange Commission according to $ 'l 3 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                            attachntent to Voluntary Petition for Non-lndividuals Filing for Bankruptcy under Chapter 11
                                                                            (Official Form 2014) with this form.
                                                                       tr   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2,
                                              I    Chapter 12



9.    Were prior bankruptcy
      cases filed by or against
                                              I    ruo.

      the debtor witlrin the last    I        ñ    Yes
      years?
      lf more tlran 2 cases, attach       a
      separate list.                                        District                                 When                                  Case number
                                                            District                                 When                                  Case number


10.   Are any bankruptcy cases                Eruo
      pending or being filed by a
      business partner or an                  I    yes.
      affiliate of the debtor?
      List all cases. lf more than   1,
      attach a separate list                                Debtor     See Schedule     1                                              Relationship

                                                            District                                  When                             Case number, if known




Official Form   20'1                                      Voluntary Petition for Non-lndividuals Filing for Bankruptcy                                                   page 2
                                     Case 19-12416-MFW                             Doc 1          Filed 11/14/19              Page 3 of 54
Debtor       Houliha nls !gs!aq¡a¡!9-, l4c,                                                                      Case nurnber (¡f known)
              Name



1   1.   Why is the case filed in    Check all that apply:
         this district?
                                     tr         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such '180 days than in any other district.

                                     I          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12.      Does the debtor own or      I    t¡o
         have possession of any
                                                      Answer below for each property that needs immediate atteniion, Attach ad(litional sheets if needed.
         real property or personal   E    Yes.
         property that needs
         immediate attent¡on?                         Why does the property need imrnediate attention? (Check all that apply               )

                                                      [J   lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety
                                                           What is the hazard?
                                                      ll   lt needs to be physically secured or protected from the weather.
                                                      E     lt includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                           livestock, seasonal goods, meat, dairy, produce, or securities-related âssets or other options).
                                                      E    other
                                                      Where is the property?
                                                                                         Number, Street, Citv, State & ZIP Code
                                                      ls the property insured?
                                                      Eruo
                                                      E yes.       lnsurance agency

                                                                   Contact name
                                                                   Phone



              Statistical and administrative information

13. Debtor's estimation of                       Check one:
         available funds
                                                 [f    Funds will be available for distribution to unsecured creditors.

                                                 I    After any administrative expenses are paicl, no funds will be available to unsecured creditors


14. Estimated number of              n    r-¿g                                               n    r,ooo-s,ooo                                  E    zs,oor -so,ooo
         creditors                   ú    so-sg                                              I    soor-ro,ooo                                  il   so,oor -r oo,ooo
                                     !    too-t{ìg                                           fl   r   o,oor -zs,ooo                            E    More than100.000
                                     n    zoo-sgg


15. Estimated Assets                 t    $o - $so,ooo                                       E    $t ,ooo,oot - $10 mirion                     E    $soo,ooo,oo1 - $1 birion
                                     ü    $so,oor - gloo,ooo                                 Ë    $lo,ooo,oor - $50 milion                     |    $r,ooo,ooo,oo1 - $10 birion
                                     E $1oo,oo1 - $5oo,ooo                                   r    $so,ooo,oot - gl oo milion                   E    $1o,ooo,ooo,oo1 - $bo biilion
                                     E $soo,oor - 91 miilion                                 ü    $loo,ooo,0o1 - $5oo milion                   ñ    More than $50 billion


16. Estimated liabilities            tr   $o - $so,ooo                                       ü    $r ,ooo,oor - g1o milion                     I    $soo,ooo,oo1 - $1 biilion
                                     ü     $5o,oo1 - $1oo,ooo                                ü    $ro,ooo,oot - g5o milion                     E    $r,ooo,ooo,oo1 - $io biilion
                                     ü    $roo,oor - $soo,ooo                                 I   $so,ooo,ool - gloo milion                    û    $r o,ooo,ooo,oo1 - gbo birion
                                     ü    $5oo,oo1 - $1 milion                               ü    $too,ooo,oo1 - $5oo milion                   D    More than $50 billion




    Official Form 201                              Voluntary Petition for Non-lnclivicluals Filing for Bankruptcy                                                            page 3
                                   Case 19-12416-MFW                        Doc 1          Filed 11/14/19           Page 4 of 54
Debtor Houlihan'sRestau                    lnc.                                                       Case nurnber (if known\




x
         Nâme



         Request for Relief, Declaration, anel Sigrratures

WARNING    -   Bankruptcy fraud is a serious crime, Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
               imprisonmentfor upto 20 years, or both. 1B U.S.C. SS 152, 1341, 1519, and 3571.

17. Declaration and signature
   of authorizecl                  The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
   representative of debtor
                                   lhave been authorized to file this petition on behalf of the debtor.

                                   I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                   I   declare under penalty of perjury that the foregoing is true and correct.

                                   Executed       on    November 14,2019
                                                        MM/DD/YYYY


                               x -Signãtúié                                                                  Matthew R. Manning
                                                                                                             Piinted nàme
                                                                                                                          .'
                                                  oi ãùtnorize¿ iepreaeñiàaivé oi oenÌor

                                   T¡fle Chief Restructuring Office¡




18. Signature of attorney      x                                                                                  Date November 14, 2019
                                   Signature of attorney for debtor                                                   MM/DD/YYYY

                                   Adam G. Landis 3407
                                   Printed name

                                   L,andis Rath & Cobb LLP
                                   Firm name

                                   919 Market Street
                                   Suite 1800
                                   Wilm !lgtqn           E 19801
                                   Number, Street, City, State & ZIP Code


                                   Contact    phone (302) 467-4400                    Emailaddress landis@lrclaw.com

                                   3407 DE
                                   Bar number and State




Official Ëorm 201                                 Voluntary Petition for Non-lndividuals Filing for Bankruptcy                                               page 4
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 5 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 6 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 7 of 54
                   Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 8 of 54




                                                      HDJG




                                                           Bishov



                                                      Michael




{ 1247   001-W00s864s }
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 9 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 10 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 11 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 12 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 13 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 14 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 15 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 16 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 17 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 18 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 19 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 20 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 21 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 22 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 23 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 24 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 25 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 26 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 27 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 28 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 29 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 30 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 31 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 32 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 33 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 34 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 35 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 36 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 37 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 38 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 39 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 40 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 41 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 42 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 43 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 44 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 45 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 46 of 54
Case 19-12416-MFW   Doc 1   Filed 11/14/19   Page 47 of 54
                    Case 19-12416-MFW      Doc 1     Filed 11/14/19     Page 48 of 54



                           IN THB UNITED STATBS BANKRUPTCY COURT
                                FOR THB DISTRICT OF DBLAWARE

In re                                                   Chapter   11


Houlihan's Restaurants, Inc                             Case   No.   19-_ (_)
           Debtor.                                      Tax LD. No.XX-XXXXXXX


                                   SCHEDULE 1 TO PBTITION

          On the date hereof, each of the affiliated entities listed below, including the debtor in this
chapter 1i case (collectively, the "Debtors"), filed a petition in this Court for relief under chapter
1 I of title 11 of the United States Code. Contemporaneously with the fìling of their petitions, the
Debtors fìled a motion requesting that the Court consolidate their chapter 11 cases for procedural
purposes only.

HRI Holding Corp.                                    HOP Farrningdale LLC
HD.IG Corp.                                          llOP Cherry IJill
Red Steer, Inc.                                      I{OP Pararnus l,LC
Sarn Wilson's/Kansas, lnc.                           I{OP Lawrenceville Ll,C
Darryl's of St. Louis County, Inc.                   HOP Ilrich t,LCl
Darryl's of Overland Park, Inc.                      HOP Secaucus LLC
Houlihan's of Ohio, Inc.                             F{OP Lleights LLC
FIRI O'Fallon, Inc.                                  HOP Bayonne LLC
Algonquin Houlihan's Restaurant, L.L.C.              IIOP Fairfield LLC
Geneva Houlihan's Restaurant, L.L.C.                 FIOP Ramsey LLC
Hanley Station Houlihan' s Restaulant, LIrC          HOP Bridgewater LLC
Houlihan's Texas Holdings, Inc.                      I-IOP Parsippany LLC
Iloulihan's Restaurants of Texas. Inc.               HOP Westbury LLC
.IGIL MiII OP LLC                                    HOP Weehawken LLC
JGIL Millburn, LLC                                   HOP New Brunswick LLC
JGIL Milburn Op LLC                                  HOP I lohndel LLC
.IGIL, LLC                                           HOP Woodbridge LLC
JGIL Holding Corp.                                   I{oulihan's of Chesterfield. Inc
JGIL Omaha, LLC
HOP NJ NY, LLC




{ 1247.001 -w005tì260. )
                                      Case 19-12416-MFW                                     Doc 1           Filed 11/14/19                         Page 49 of 54

Fill in this information to identify the case:
United States Bankruptcy Court for the District of Delaware
                                                                                                                                                                                              Check if this is an
Case number (If known):                                                                                                                                                                       amended filing


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
                                                                                                                                                                                                              12/15
A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an
insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of
the 30 largest unsecured claims.

Name of creditor and complete                             Name, telephone number, and                        Nature of the claim    Indicate if      Amount of unsecured claim
mailing address, including zip code                       email address of creditor                          (for example, trade   claim is         If the claim is fully unsecured, fill in only unsecured
                                                          contact                                            debts, bank loans,    contingent,      claim amount. If claim is partially secured, fill in
                                                                                                             professional          unliquidated,    total claim amount and deduction for value of
                                                                                                             services, and         or disputed      collateral or setoff to calculate unsecured claim.
                                                                                                             government
                                                                                                             contracts)
                                                                                                                                                     Total claim, if       Deduction for       Unsecured
                                                                                                                                                    partially             value of            claim
                                                                                                                                                    secured               collateral or
                                                                                                                                                                          setoff


1    US FOODS, INC.                                       ATTN LISA THORNE                                   Trade Debt                                                                        $          959,447.12
     ATTN LISA THORNE                                     PHONE: (847) 742-7708
     9399 HIGGINS ROAD                                    FAX: 847-720-2345
     SUITE 800                                            EMAIL: LISA.THORN@USFOODS.COM
     ROSEMONT, IL 60018


2    SYSCO FOOD SERVICES LLC - METRO NY                   ATTN STEVEN HARRIS, VP OF SALES                    Trade Debt                                                                        $          630,754.58
     ATTN STEVEN HARRIS, VP OF SALES                      PHONE: (201) 433-2000
     20 THEODORE CONRAD DRIVE                             EMAIL: HARRIS.STEVEN@METRONY.SYSCO.COM
     JERSEY CITY, NJ 07305-4614


3    THE HARTZ GROUP, INC                                 ATTN GUS MILANO, PRESIDENT AND COO                 Trade Debt                                                                        $          365,898.16
     ATTN GUS MILANO, PRESIDENT AND COO                   PHONE: (212) 308-3336
     400 PLAZA DRIVE                                      FAX: 201-348-9154
     P.O.BOX 1515                                         EMAIL: HALA.CHALET@HARTZMOUNTAIN.COM;
     SECAUCUS, NJ 07096-1515                              GUS.MILANO@HARTZMOUNTAIN.COM


4    EDWARD DON & COMPANY INC                             ATTN ROGER MELLUM                                  Trade Debt                                                                        $          332,798.04
     ATTN ROGER MELLUM                                    PHONE: 800-947-6497
     2500 S. HARLEM AVENUE                                FAX: 708-883-8230
     NORTH RIVERSIDE, IL 60546                            EMAIL: ROGERMELLUM@DON.COM


5    M2G NET LEASE FUNDING, LTD.                          ATTN RENEE ALTON                                   Trade Debt                                                                        $          196,047.80
     ATTN RENEE ALTON                                     PHONE: 210-253-3995
     C/O HPI REAL ESTATE SERVICES                         FAX: 201-226-1691, 210-340-8921
     1020 NE LOOP 410
     SUITE 510
     SAN ANTONIO, TX 78209


6    M.F. FOLEY INC                                       PETER RAMSDEN, CO-OWNER                            Trade Debt                                                                        $          194,309.05
     PETER RAMSDEN, CO-OWNER                              PHONE: (800) 225-8102
     77 WRIGHT STREET                                     FAX: (508) 991-6083
     NEW BEDFORD, MA 02740                                EMAIL: PETERR@FOLEYFISH.COM


7    ORLAND PARK INVESTMENTS, LLC                         ATTN FARHAN HANIF                                  Trade Debt                                                                        $          190,061.45
     ATTN FARHAN HANIF                                    EMAIL: MFMDOC1@GMAIL.COM
     9305 S MADISON ST
     BURR RIDGE, IL 60527


8    747 NORTH WABASH AVE APTS INVESTORS                  ATTN DAN MCCAFFERY, CEO                            Trade Debt                                                                        $          170,793.88
     LLC                                                  PHONE: 312-944-3777
     ATTN DAN MCCAFFERY, CEO                              FAX: 312-944-7107
     C/O MCCAFFERY INTERESTS                              EMAIL:
     737 N MICHIGAN AVE, STE 2050                         DMCCAFFERY@MCCAFFERYINTERESTS.COM
     CHICAGO, IL 60611


9    BAYSHORE SHOPPING CENTER PROPERTY                    ATTN TOM RINKA                                     Trade Debt                                                                        $          167,433.20
     OWNER LLC                                            PHONE: 414-332-4049
     ATTN TOM RINKA                                       EMAIL: TRINKA@BAYSHORETOWNCENTER.COM
     8343 DOUGLAS AVE
     STE 200
     DALLAS, TX 75225


10   ROLF PILLER                                          ATTN JAY ERENS                                     Trade Debt                                                                        $          159,177.52
     ATTN JAY ERENS                                       PHONE: 312-832-4500
     C/O JAY ERENS, FOLEY & LARDNER LLP                   FAX: 312-832-4700
     321 N CLARK ST, STE 2800                             EMAIL: JERENS@FOLEY.COM
     CHICAGO, IL 60654-5313


11   GOODWIN                                              ATTN JON KANTER                                    Professional          Disputed                                                    $          134,585.89
     ATTN JON KANTER                                      PHONE: 1 617 570 1044                              Services
     100 NORTHERN AVENUE                                  FAX: 1 617 801 8843
     BOSTON, MA 02210                                     EMAIL: JKANTER@GOODWINLAW.COM


12   GET FRESH PRODUCE INC                                ATTN GINO ALINONDI                                 Trade Debt                                                                        $          126,684.94
     ATTN GINO ALINONDI                                   PHONE: (630) 665-9665
     1441 BREWSTER CREEK BLVD.                            FAX: (630) 665-3391
     BARTLETT, IL 60103                                   EMAIL: GINO@GETFRESHPRODUCE.COM


13   SOUTHPARK MALL, LLC                                  ATTN VINCE CORNO                                   Trade Debt                                                                        $          122,817.32
     ATTN VINCE CORNO                                     PHONE: 440-238-9199
     500 SOUTHPARK CENTER                                 FAX: 440-846-8323
     STRONGSVILLE, OH 44136                               EMAIL: CDOUGLAS@STARWOODRETAIL.COM




{1247.001‐W0058740.}                                            Chapter 11 Case: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                         Page 1
                                      Case 19-12416-MFW                    Doc 1         Filed 11/14/19                        Page 50 of 54

Name of creditor and complete                Name, telephone number, and                 Nature of the claim    Indicate if      Amount of unsecured claim
mailing address, including zip code          email address of creditor                   (for example, trade   claim is         If the claim is fully unsecured, fill in only unsecured
                                             contact                                     debts, bank loans,    contingent,      claim amount. If claim is partially secured, fill in
                                                                                         professional          unliquidated,    total claim amount and deduction for value of
                                                                                         services, and         or disputed      collateral or setoff to calculate unsecured claim.
                                                                                         government
                                                                                         contracts)
                                                                                                                                 Total claim, if       Deduction for       Unsecured
                                                                                                                                partially             value of            claim
                                                                                                                                secured               collateral or
                                                                                                                                                      setoff


14   FEDERAL REALTY INVESTMENT TRUST         ATTN JUDY MAURER                            Trade Debt                                                                        $          120,696.99
     ATTN JUDY MAURER                        PHONE: 484 419 1200
     PROPERTY #500-1475                      EMAIL: JMAURER@FEDERALREALTY.COM
     PO BOX 8500-9320
     PHILADELPHIA, PA 19178-9320


15   HIRSCHMAN REALTY MANAGEMENT LLC         ATTN ROBERT MORRIS, PRESIDENT               Trade Debt                                                                        $          114,108.20
     ATTN ROBERT MORRIS, PRESIDENT           PHONE: 201-261-4300
     40 EISENHOWER DRIVE SUITE 206           EMAIL: RMORRIS@EQUITY3RE.COM
     PARAMUS, NJ 07652


16   SYSCO BALTIMORE LLC                     ATTN BARBARA HARTMAN                        Trade Debt                                                                        $          111,909.33
     ATTN BARBARA HARTMAN                    PHONE: (410) 799-2455
     8000 DORSEY RUN RD.                     EMAIL: HARTMAN.BARBARA@BALT.SYSCO.COM
     JESSUP, MD 20794


17   C&C PRODUCE INC                         ATTN NICK CONFORTI                          Trade Debt                                                                        $              97,244.15
     ATTN NICK CONFORTI                      PHONE: (816) 241-4425
     1100 ATLANTIC AVE.                      FAX: (816) 221-9289
     NORTH KANSAS CITY, MO 64116             EMAIL: NICK@CCPRODUCE.NET


18   PHILLIPS EDISON-ARC SHOPPING CTR OP     ATTN BRAD WICK                              Trade Debt                                                                        $              88,830.15
     PARTNERSHIP, LP                         PHONE: 317-410-9329
     ATTN BRAD WICK                          FAX: 513-618-4445
     11501 NORTHLAKE DRIVE                   EMAIL: BWICK@PHILLIPSEDISON.COM
     CINCINNATI, OH 45249


19   ALLAN DOMB REAL ESTATE                  ATTN IRYNA PATRONYK                         Trade Debt                                                                        $              85,034.67
     ATTN IRYNA PATRONYK                     PHONE: 215-545-1500
     1845 WALNUT ST                          FAX: 215-226-3662
     STE 2200                                EMAIL: PATRONYK@ALLANDOMB.COM
     PHILADELPHIA, PA 19103


20   BESTAR, LLC                             ATTN RAYMOND CHANG                          Trade Debt                                                                        $              83,203.16
     ATTN RAYMOND CHANG                      PHONE: 314-275-0750
     PO BOX 410842                           FAX: 770-234-4114
     CREVE COEUR, MO 63141-0842              EMAIL: RAYMOND.CHANG.12@GMAIL.COM

21   FORTUNE FISH COMPANY INC                ATTN SEAN O'SCANNLAIN, PRESIDENT            Trade Debt                                                                        $              81,817.03
     ATTN SEAN O'SCANNLAIN, PRESIDENT        PHONE: (630) 860-7100
     8501 PAGE BOULEVARD                     FAX: (630) 860-7400
     SUITE 7.                                EMAIL: STEVE@FORTUNEFISHCO.NET;
     ST. LOUIS, MO 63114                     SEAN@FORTUNEFISHCO.NET


22   LASALLE PROPERTY FUND REIT, INC         ATTN JEAN CAPPOZZO                          Trade Debt                                                                        $              78,805.79
     ATTN JEAN CAPPOZZO                      PHONE: 630-954-7349
     ONE PARKVIEW PLAZA                      FAX: 630-954-7306
     9TH FLOOR                               EMAIL: JCAPPOZZO@MIDAMERICAGRP.COM
     OAKBROOK TERRACE, IL 60181


23   OPEN TABLE INC                          ATTN LOUIS AMBROSE                          Trade Debt                                                                        $              76,817.59
     ATTN LOUIS AMBROSE                      PHONE: (800) 673-6822
     1 MONTGOMERY STREET                     EMAIL: SUPPORT@OPENTABLE.COM
     SUITE 700
     SAN FRANCISCO, CA 94104


24   CUSTOMER ASSET CONSULTING GROUP, INC.   ATTN CARDINA MORABITO                       Trade Debt                                                                        $              75,397.45
     ATTN CARDINA MORABITO                   PHONE: (847) 805-9800
     100 W. HILLCREST BLVD.                  FAX: (847) 805-9801
     STE. 406                                EMAIL: CMORA@COGENSIA.COM
     SCHAUMBURG, IL 60195



25   ROGERS RETAIL, LLC                      ATTN CHELSEA DAVENPORT                      Trade Debt                                                                        $              72,244.84
     ATTN CHELSEA DAVENPORT                  PHONE: 312-960-5000
     PINNACLE HILLS PROMENADE                EMAIL:
     350 N ORLEANS ST, STE 300               CHELSEA.DAVENPORT@GENERALGROWTH.COM
     CHICAGO, IL 60654-1607


26   WEINGARTEN NOSTAT, INC                  ATTN DONNA GERKEN                           Trade Debt                                                                        $              72,047.30
     ATTN DONNA GERKEN                       PHONE: 713-866-6000
     PROPERTY MANAGEMENT OFFICE              FAX: 713-866-6049
     8268 MILLS DR                           EMAIL: DGERKEN@WEINGARTEN.COM
     MIAMI, FL 33183


27   COUNTRY CLEAN INC                       ATTN FRANK PAVIA, PRESIDENT                 Trade Debt                                                                        $              59,817.58
     ATTN FRANK PAVIA, PRESIDENT             PHONE: (732) 918-0108
     1703 VALLEY ROAD                        FAX: 732-918-0113
     OCEAN, NJ 07712                         EMAIL: RRUDD@WESELLCOFFEE.COM;
                                             FPAVIA@WESELLCOFFEE.COM
28   BRIDGEWATER REALTY LLC                  ATTN SUSAN MCNAUGHT                         Trade Debt                                                                        $              59,107.33
     ATTN SUSAN MCNAUGHT                     PHONE: 201 845 3001
     429 MARKET STREET                       EMAIL:
     SADDLE BROOK, NJ 07663                  SMCNAUGHT@ACCOUNTINNGDYNAMICS.COM




{1247.001‐W0058740.}                              Chapter 11 Case: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                     Page 2
                                      Case 19-12416-MFW                   Doc 1         Filed 11/14/19                        Page 51 of 54

Name of creditor and complete               Name, telephone number, and                 Nature of the claim    Indicate if      Amount of unsecured claim
mailing address, including zip code         email address of creditor                   (for example, trade   claim is         If the claim is fully unsecured, fill in only unsecured
                                            contact                                     debts, bank loans,    contingent,      claim amount. If claim is partially secured, fill in
                                                                                        professional          unliquidated,    total claim amount and deduction for value of
                                                                                        services, and         or disputed      collateral or setoff to calculate unsecured claim.
                                                                                        government
                                                                                        contracts)
                                                                                                                                Total claim, if       Deduction for       Unsecured
                                                                                                                               partially             value of            claim
                                                                                                                               secured               collateral or
                                                                                                                                                     setoff


29   BRANNAN HOLDINGS LLC                   ATTN LANCE ELKIN                            Trade Debt                                                                        $              58,538.75
     ATTN LANCE ELKIN                       PHONE: 573-280-4991
     P.O. BOX 1968                          EMAIL: LELKIN@LINDELLBANK.COM
     LAKE OZARK, MO 65049


30   HARMON MEADOW OWNER LLC                ATTN TIMOTHY DECOLA                         Trade Debt                                                                        $              55,964.54
     ATTN TIMOTHY DECOLA                    PHONE: 1-800-488-0768
     975 US HWY 22 W                        FAX: 908-755-8103
     NORTH PLAINFIELD, NJ 07060             EMAIL: SALESREPORTING@LEVINMGT.COM;
                                            TDECOLA@LEVINMGT.COM




{1247.001‐W0058740.}                             Chapter 11 Case: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                     Page 3
                    Case 19-12416-MFW        Doc 1     Filed 11/14/19        Page 52 of 54



                            IN THE UNITED STATES IìANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                    Cìhapter   1   1




Houlihan's Restaurants. [nc                               Case   No.     19-_ (_)
                             Debtor                       'I'ax I.D. No. XX-XXXXXXX



                               I,IS TOF     UITY SF],CIIRITY         OLDIIRS

           The f.bllowing is a list of debtor Houlihan's Restaurants, Inc.'s equity security holders.

This list has been prepared in accordance with Fecl. R. Bankr. P. 1007(a)(3) fol l.rling this chapter

I 1 case

Name and            of Holder                                            Percentage
FIRI }{olding Corp.                                                         100%
8700 State l-ine Road, Suite 100
Leawood, Kansas 66206




{1247,001-w005827   t   }
                  Case 19-12416-MFW     Doc 1     Filed 11/14/19       Page 53 of 54



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re                                                Chapter l1

Houlihan' s Restaurants, Inc                         Case   No.   l9-_     L)
          l)ebtor                                    Tax I.D. No. XX-XXXXXXX


    STATEMBNT OF CORPORATE OWNERSHIP PURSUANT TO RULES 1007(a)(l)
       AND 7007.1 OF THB FEDERAL RULES OF BANKRUPTCY PROCEDURE

          Pursuant to rules 1007(a)(1) and7007.1 of the Federal Rules of Bankruptcy Procedure,

and to enable the Judges to evaluate possible disqualihcation or recusal, the above-captioned

debtor and debtor-in-possession (the "Debtor") hereby discloses that the 1òllowing are

corporations, other than the Debtor or a governmental unit, that directly or indirectly own ten

percent (I0%) or more of any class of the Debtor's equity interests:

Name and Address
HRI Holding Corp,
8700 State Line Road, Suite 100
Leawood, Kansas 66206




{|247.00't-w00s8272 l
                                   Case 19-12416-MFW                           Doc 1         Filed 11/14/19            Page 54 of 54




Debtor     name Houlihan's Restaurants, lnc
United States Bankruptcy Court for          the:    DISTRICT OF DELAWARE

Case number       (¡f known)

                                                                                                                                  l-l   Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penaltv of Periurv for Non-lndividual Debtors                                                                                               12t15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relatiorrship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection w¡th a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. SS 152, 1341 ,
1519, and 3571.



                 Declaration and signature


       I am the president, another officer, or an authorized agent ofthe corporation; a member or an authorized agent ofthe partnership; or another
       individual serving as a representat¡ve of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule     lllB: Assefs-Real and Personal Property (Official Form 206fu8)
                  Schedu/e D: Creditors Who Have Claims Secured by Propefty (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured C/alms (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary  of Assets and Liabilities for Non-lndividuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases; Lrsf of Creditors Who Have the 30 Largest Unsecured Cla¡ms and Are Not /nslders (Official Form 204)
                  Other document that requires a declaration List of Equity Securitv Holders and Corporate Ownershi Statement

       I   declare under penalty of perjury that the foregoing is true and correct

           Executed   on       November 14,20'19                     X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Matthew R. Manninq
                                                                         Printed name

                                                                         Chief Restructurinq Officer
                                                                         Position or relationship to debtor




Official Form    202                                           Declaration Under Penalty of Perjury for Non-lndividual Debtors
Software Copyright (c) 1996-2019 Besl Case, LLC - \rW.bestcâse.com                                                                                Best Case Bankruptcy
